Citation Nr: 0330049	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-13 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of chronic sinusitis with allergic features, 
currently rated as 10 percent disabling.  

2.  Evaluation of bronchial asthma, currently rated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and friend




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to November 
1995.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the appeal process, the RO increased the evaluation 
for sinusitis to 10 percent.  Since the increase to 10 
percent did not constitute a full grant of the benefit 
sought, the claim for a higher rating remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This case has previously come before the Board.  In May 2000, 
the Board remanded the issues to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1999.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran had sinusitis surgery in 1994.  Sinusitis is 
productive of non-incapacitating episodes characterized by 
pain, headaches, and discharge.

2.  Prior to October 7, 1996, the evidence did not show 
paroxysms of asthmatic type breathing occurring several times 
per year.  The lung fields were clear and there was no active 
disease.  

3.  As of October 7, 1996, pulmonary function testing did not 
show forced expiratory volume in 1 second (FEV-1) of 71 to 80 
percent predicted, or FEV-1/forced vital capacity (FVC) of 71 
to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy.  At worst, FEV-1 was 103% of 
predicted and FVC was 92.9%.  


CONCLUSIONS OF LAW

1.  Sinusitis is 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6513 (2002).  

2.  Asthma is not compensably disabling.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6502 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran underwent 
sinusitis surgery in April 1994.  Treatment records, dated in 
May 1995, reflect complaints of dyspnea upon exertion and 
difficulty breathing.  Lungs were clear to auscultation.  
Marked swelling and congestion of the inferior turbinates was 
noted.  The impressions were severe rhinitis, probable 
allergic, bronchospasm probably related to viral upper 
respiratory infection, and x-ray findings consistent with 
chronic sinusitis.  A June 1995 record of treatment notes 
that the veteran had been prescribed Vaconase and Augmentin 
one month earlier.  The examiner noted complaints of 
shortness of breath with exercise.  Treatment records, dated 
in July 1995, reflect that the lungs were clear and 
spirometry was normal.  The impressions included mild asthma, 
primarily exercise related.  The August 1995 separation 
examination report shows that the sinuses and lungs and chest 
were normal.  The examiner noted sinusitis and insomnia 
secondary to asthma.  

Treatment records, dated in March 1996, reflect the veteran's 
complaint of constant postnasal drip.  The examiner noted 
that x-ray examination of the sinuses in January 1996 was 
normal.  On examination, enlarged turbinates were noted.  The 
lung fields were clear and there was no active disease.  The 
relevant assessment was synechiac.  A "takedown" was 
recommended.  

Private treatment records from K. P., received in April 2001, 
reflect complaints of sinus pain and discharge.  The 
assessment in May 1997 was chronic, recurrent sinusitis.  
Treatment records, dated in June 1997, reflect complaints of 
sinus pain.  The records indicate that the veteran was taking 
Amoxicillin, Vaconase and Claritin.  The assessments included 
a history of chronic sinusitis, mild left otitis, parotitis, 
and eustachian dysfunction.  The examiner prescribed Keflex.  
In May 1999, the assessments were allergies and nasal 
obstruction.  A June 1999 record of treatment reflects that 
the veteran was evaluated for further surgery.  The 
impression of a CT (computed tomography) scan in July 1999 
was changes suggesting nasal polyposis with some soft tissue 
extending into the ostium of the right maxillary sinus.  The 
examiner noted that the paranasal sinuses were otherwise 
remarkable only for mild mucosal thickening in the maxillary 
sinuses.  A January 2001 record of treatment notes the 
veteran's report of nose bleeds about once per month.  
Maxillary sinus tenderness was noted.  The impression was 
acute exacerbation of chronic sinusitis.  

On VA examination in April 1999, there was equal expansion of 
the lungs.  Breath sounds were normal.  The examiner reported 
that the nares were patent.  No crusting or nasal discharge 
was noted.  Nasal mucosa was noted to be pinkish.  The 
relevant impressions were allergic maxillary sinusitis and 
asthma.  The examiner stated that the asthma was very mild.  
He noted that examination of the lungs and chest, x-ray 
examination of the chest, and pulmonary function tests were 
normal.  He stated that attacks of sinusitis increased with 
weather changes, as well as with exposure to grass, pollens, 
and smoke.  

At a personal hearing before a hearing officer at the RO in 
October 1999, the veteran testified that he was unable to 
breathe through his nose, and in the mornings awoke with a 
sore throat.  Transcript at 9 (October 1999).  He stated that 
his nose dripped and that he had pain with blowing his nose.  
Id. at 11.  He related that as a result of asthma, he was 
unable to go outside and play with his daughter and that he 
awoke with asthma attacks in the middle of the night.  Id. at 
12.  

On VA examination in April 2003, the examiner stated that the 
C-file had been reviewed.  A history of asthma was noted.  He 
was employed at a call center at a bank manning the phones 
and prior to that had worked for an airline.  The veteran 
reported that he had to limit his daily physical activity to 
prevent a flare-up of exercise induced bronchospasms and 
wheezing.  

On VA examination in April 2003, no polyps were noted.  There 
was moderate edema of the nasal mucosa, as well as mild left 
maxillary sinus tenderness.  The throat was clear and there 
was no evidence of postnasal drip.  On examination of the 
lungs, the examiner noted that the veteran had frequent bouts 
of coughing related primarily to deep inspiration, and that 
he coughed frequently with extended conversation.  There was 
moderate rhinorrhea.  On auscultation of the lungs, there 
were harsh bronchial breath sounds throughout all lung 
fields; otherwise the lungs were clear.  No wheezing or rales 
were noted.  The examiner reported that the veteran breathed 
through his mouth.  There was no frontal or ethmoid sinus 
tenderness noted.  X-ray examinations of the sinuses and 
lungs were noted to be normal.  Pulmonary function tests 
revealed slightly diminished TLC (total lung capacity) with 
92.2% of predicted.  Flow study showed an FVC (forced vital 
capacity) of 92.9% of predicted, noted to be slightly 
diminished from normal range.  FEV-1 (forced expiratory 
volume in one second) was 103.9% of predicted.  After 
bronchodilator, there was an FVC of 91.7% of predicted and an 
FEV of 104.4% of predicted.  The examiner stated that there 
was essentially no significant difference pre- and post-
dilator.  FVC, FEV1, and FEV1/FVC ratio were noted to be 
normal.  The diagnoses were vasomotor rhinitis with no 
evidence of chronic or acute sinusitis, allergic rhinitis 
with no evidence of acute or chronic sinusitis, and bronchial 
asthma, mild.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1997 and June 1999 rating decisions 
of the reasons and bases for the decisions.  He was further 
notified of this information in the August 1998 and August 
1999 statements of the case and in the January 1999, June 
1999, November 1999, and May 2003 supplemental statements of 
the case.  The Board concludes that the discussions in the 
rating decisions and in the statements and supplemental 
statements of the case informed him of the information and 
evidence needed to substantiate the claims.  In the May 2002 
Board Remand, the veteran was invited to submit additional 
evidence.  By letter dated in May 2003, he was advised of the 
evidence he needed to submit to substantiate his claims, VA's 
duty to notify him about his claims, VA's duty to assist in 
obtaining evidence for his claims, what the evidence must 
show to substantiate his claims, what information or evidence 
was needed from him, what he could do to help with his 
claims, and what VA had done to help with his claims.  In 
addition, by letter dated in July 2003, he was advised of the 
procedures by which to submit additional evidence in support 
of his claims.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, and did so.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Revised regulations may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Effective October 7, 1996, the rating schedule as it pertains 
to respiratory system, including diseases of the nose, 
throat, trachea and bronchi was amended.  

Under the pre-October 7, 1996 Rating Schedule, a 10 percent 
rating was warranted for mild bronchial asthma manifested by 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks; a 30 percent 
evaluation required moderate bronchial asthma manifested by 
rather frequent asthmatic attacks (separated by only 10 to 
14-day intervals), with moderate dyspnea on exertion between 
attacks; a 60 percent rating required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
with marked dyspnea on exertion between attacks, only 
temporary relief by medication, and more than light manual 
labor being precluded; and a 100 percent rating required 
pronounced symptoms, with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  Additionally, in the absence of clinical findings of 
asthma at the time of examination, that a verified history of 
asthmatic attack be of record.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Under the "new" rating criteria, a 10 percent rating is 
warranted when there is evidence of bronchial asthma with 
FEV-1 of 71 to 80 percent of the predicted value; or FEV- 
1/FVC of 71 to 80 percent of the predicted value; or the need 
for intermittent inhalational or oral bronchodilator therapy.  
A 30 percent rating requires FEV-1 of 56 to 70 percent of the 
predicted value; or FEV-1/FVC of 56 to 70 percent of the 
predicted value; or the need for daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent of the predicted value; 
or FEV-1/FVC of 40 to 55 percent of the predicted value; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV- 
1 of less than 40 percent of the predicted value; or FEV- 
1/FVC less than 40 percent of the predicted value; or more 
than one attack per week, with episodes of respiratory 
failure; or when daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 
(2002).  

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria.  A 10 
percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  A 50 percent rating is 
assigned for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs.  For a 30 percent evaluation, the claimant 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513-6514.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issues in this case are whether a rating in 
excess of 10 percent is warranted for sinusitis and whether a 
rating in excess of 0 percent is warranted for asthma at any 
time during the appeal period.  

Sinusitis

The veteran's sinusitis is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 6513.  He contends that his sinusitis 
warrants a higher evaluation.  

As noted, the schedular criteria for sinusitis were revised 
as of October 7, 1996.  Thus, both versions of the rating 
schedule must be considered.  Neither version, however, is 
more favorable.  

Service medical records reflect that the veteran underwent 
surgery for sinusitis during service in 1994.  Since that 
time, additional surgical procedures have been recommended, 
antibiotics have been prescribed and there is maxillary pain 
and tenderness.  The April 1999 VA examination report 
reflects that the veteran's sinusitis symptoms flare with 
weather changes and with exposure to grass, pollens, and 
smoke.  The Board notes that while the veteran's service-
connected migraines have been dissociated from his sinusitis, 
we are unable to disassociate every headache from his 
sinusitis.  Other factors that would warrant a 30 percent 
evaluation, however, are not present.  His episodes are 
infrequent, rather than severe with frequent and 
incapacitating episodes.  Furthermore, a longitudinal view 
does not reflect purulent discharge or crusting reflecting 
purulence.  Similarly, there is no indication that he has had 
three or more episodes of incapacitating episodes per year 
requiring prolonged antibiotic treatment, or more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Board does not doubt that the veteran has sinusitis that has 
required treatment.  The episodes, however, are relatively 
infrequent and do not meet the criteria for a 30 percent 
evaluation.  

An evaluation in excess of 30 percent for sinusitis is not 
warranted under either the old or new criteria.  As noted, 
the revised amended versions may only be applied as of their 
effective date and, before that time, the former version of 
the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 
10, 2000).  A review of the relevant evidence does not show 
that the veteran has chronic osteomyelitis requiring 
curettage or has had severe symptoms after repeated 
operations.  The Board notes that the only surgery the 
veteran has undergone for sinusitis was during service in 
1994.  Thus, for the period prior to October 7, 1996, an 
evaluation in excess of 30 percent is not warranted.  

The evidence shows that the veteran has sinus pain and 
moderate edema of the nasal mucosa, and mild mucosal 
thickening in the maxillary sinuses.  The evidence, however, 
does not demonstrate that that the veteran has osteomyelitis 
or has had repeated surgeries with constant sinusitis.  As 
noted, the only surgery the veteran has had was in 1994.  
While the record reflects that the veteran has recurrent 
sinusitis with tenderness of the maxillary sinus, the 
evidence establishes that sinusitis is not near constant.  
For example, on VA examination in April 2003, the examiner 
specifically stated that there was no evidence of acute 
sinusitis.  

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign an evaluation in excess of 30 percent.  

Based on a review of the entire record, the Board finds that 
the evidence is in favor of a 30 percent evaluation.  Thus, a 
30 percent evaluation for sinusitis is granted.  

Asthma

As noted above, the schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996.

The evidence shows that the veteran had mild asthma.  During 
service, the veteran complained of shortness of breath with 
exertion.  In July 1995, however, spirometry was normal.  At 
separation in August 1995, the lungs were normal.  In March 
1996, the lung fields were clear.  X-ray examination of the 
lungs in July 1996 was normal.  In sum, the evidence did not 
show that the veteran's asthma warranted a compensable 
evaluation.  

In considering both the old and new criteria as of October 7, 
1996, the evidence reveals that in April 1999, breath sounds 
were normal and there was equal expansion of the lungs.  
Pulmonary function tests and x-ray examination of the chest 
were normal.  Pulmonary function tests in April 2003 revealed 
an FEV-1 of 103.9% of predicted and a normal FEV-1/FVC ratio.  
No wheezing or rales were noted.  X-ray examination of the 
lungs was normal.  There is no evidence that the veteran uses 
inhalational or oral bronchodilator therapy and his pulmonary 
function testing does not satisfy the criteria for a 
compensable percent rating under any applicable diagnostic 
code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the April 1999 VA examiner described the 
veteran's asthma as very mild.  

The veteran is competent to report that he has respiratory 
symptoms.  The Board concludes, however, that that the 
medical evidence is clear and far more probative of the 
degree of the veteran's impairment.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, a compensable increased rating for 
asthma is not warranted.  

The preponderance of the evidence is against a compensable 
evaluation for asthma and there is no doubt to be resolved.  
Consequently, the appeal is denied.  

Extraschedular consideration

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence 
failed to show that bronchial asthma or sinusitis with 
allergic features has in the past caused marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The record reflects that the veteran was hospitalized only 
once in 1994 for sinusitis surgery and that he is currently 
employed at a bank.  




ORDER

A 30 percent evaluation for chronic sinusitis with allergic 
features is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A compensable evaluation for bronchial asthma is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



